FILED
                             NOT FOR PUBLICATION                              DEC 06 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


AMILCAR AGUILAR-NAVARRETE,                       No. 07-70764

              Petitioner,                        Agency No. A024-224-603

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 17, 2011**
                                 Stanford, California

Before: KOZINSKI, Chief Judge, FARRIS, Circuit Judge, and GETTLEMAN,
Senior District Judge.***

       We defer to an agency’s permissible interpretation of a statute. Chevron

U.S.A. Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837, 843 (1984); Contract

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Robert W. Gettleman, Senior United States District
Judge for the Northern District of Illinois, sitting by designation.
Mgmt., Inc. v. Rumsfeld, 434 F.3d 1145, 1147 (9th Cir. 2006). Congress gave the

Attorney General authority to adjust the status of admitted and paroled aliens. 8

U.S.C. § 1255(a). The promulgation of 8 C.F.R. §§ 245.2 and 1245.2, delegating

exclusive jurisdiction over the applications for adjustment of status by arriving

aliens to the United States Citizenship and Immigration Services, is a permissible

construction of statutory authority. See Scheerer v. U.S. Att’y Gen., 513 F.3d 1244,

1251 (11th Cir. 2008). Moreover, the amended regulations at 8 C.F.R. §§ 245.2

and 1245.2 allow arriving aliens to apply for adjustment of status before the

USCIS. They do not eliminate “statutory eligibility for such relief.” Bona v.

Gonzalez, 425 F.3d 663, 670 (9th Cir. 2005).

      Aguilar contends that the Board of Immigration Appeals violated his due

process rights when it denied his request to remand his case to the Immigration

Judge, where he could request procedural relief from removal orders while he

pursued his application for adjustment of status with the USCIS. This issue is

moot. The USCIS denied Aguilar’s application for waiver of inadmissibility and

ruled that he is ineligible to adjust status. This is not a live issue and we cannot

fashion a form of meaningful relief. Flint v. Dennison, 488 F.3d 816, 823 (9th Cir.

2007).




                                           2
      As USCIS has already denied Aguilar’s adjustment application, whether he

is eligible for relief pursuant to Kalilu v. Mukasey, 548 F.3d 1215 (9th Cir. 2008),

is moot. See Flint, 488 F.3d at 823.

      DENIED.




                                          3